DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 5/10/2021 submission filed in Application 15/987,961.  
Claims 1-8, 10-20 were previously examined in the action mailed on 2/10/2021.
Claims 1, 12 have been amended.  Claims 7, 17 have been cancelled.  Claims 1-6, 8, 10-16, 18-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 5/10/2021 with respect to the prior art rejections have been considered but are moot because the arguments do not apply to the new grounds or rejection that was necessitated by amendment.
Applicant's remaining arguments have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6, 8, 11, 12, 13, 14, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Boss US 2018/0218460 A1 in view of Dalley US 2010/0250707 A1 in view Coolidge US 2013/0318519 A1 in view of Deros US 2018/0110093 A1.

As per Claim 1 Boss teaches a method of determining room service times based on lock audit records, the method comprising: 
providing a credential to an access control device, the providing by a processor that is communicatively coupled to the access control device and to a mobile device of a hotel guest;  (Boss para. 2-3 teaches some hotels employ a keyless entry system for entering hotel rooms. These hotels may allow a guest to unlock a door to their hotel room using a mobile application on their device. These types of systems often use a near or medium field communication technology to communicate with door locks or receivers in other locations in the hotel. For example, a digital hotel key mobile application may send a token to a receiver on a hotel door. This token is sent in encrypted form to a central server for a hotel system for authentication and authorization. The token is sent over a near field communication technology or a Bluetooth signal. The hotel room door is unlocked using the token in an authentication and authorization process.  Para. 63 teaches In another illustrative example, the action may comprise increasing a polling frequency for receiving a token to unlock a door. In other words, the frequency at which the door lock is active and ready to receive the token may occur more frequently during a time at which the guest is predicted to arrive. For example, the door lock may become active to listen for a mobile device for 10 seconds and then turn off for 10 seconds. The wait time may be annoying to the guest. As result, the polling may be changed from 10 seconds to 1 second to reduce the amount of time that the guest may have to wait for the door to become unlocked.)

receiving, at the processor, lock audit records from the access control device, the lock audit records storing timestamps of detected occurrences of a lock state of the access control device changing during a period of stay of a hotel guest assigned to a room operably coupled to the access control device, the lock state selected from the group consisting of locked and unlocked;  (Boss para. 17 that teaches the use of a processor to perform the invention.  Further, para. 41 teaches arrival predictor 200 may predict hotel 
wherein the lock state of the access control device changes based at least in part on an authentication process performed by the access control device that uses the credential provided to the access control device and a credential received from the mobile device as input, and (Boss para. 2-3 teaches some hotels employ a keyless entry system for entering hotel rooms. These hotels may allow a guest to unlock a door to their hotel room using a mobile application on their device. These types of systems often use a near or medium field communication technology to communicate with door locks or receivers in other locations in the hotel. For example, a digital hotel key mobile application may send a token to a receiver on a hotel door. This token is sent in encrypted form to a central server for a hotel system for authentication and authorization. The token is sent over a near field communication technology or a Bluetooth signal. The hotel room door is unlocked using the token in an authentication and authorization process.  Para. 63 teaches In another illustrative example, the action may comprise increasing a polling frequency for receiving a token to unlock a door. In other words, the frequency at which the door lock is active and ready to receive the token may occur more frequently during a time at which the guest is predicted to arrive. For example, the door lock may become active to listen for a mobile device for 10 seconds and then turn off for 10 seconds. The wait time may be annoying to the guest. As result, the polling may be changed from 10 seconds to 1 second to reduce the amount of time that the guest may have to wait for the door to become unlocked.)
performing analytics based at least in part on the lock audit records to create a profile of the hotel guest that indicates times that the hotel guest will not be in the room  (para. 41 teaches arrival predictor 200 may predict hotel room arrival 220 for guest 222 using calendar information 218 and history of unlocks 228 for hotel room 224 by guest 222. In this illustrative example, history of unlocks 228 is a log of when door lock 204 in door 206 has been unlocked in hotel room 224. This history may include the date and time of when a lock occurred. History of unlocks 228 may be used to identify confidence level 226.  The Examiner considers an arrival predictor for a guest to be a profile)
and a confidence level that the expected times in the profile are correct,  (para. 40 teaches in predicting hotel room arrival 220 for guest 222 using calendar information 218, arrival predictor 200 predicts hotel room arrival 220 for guest 222 at hotel room 224 using calendar information 218 and confidence level 226 for hotel room arrival 220. For example, more than one time for arriving in hotel room 224 may be predicted for guest 222. Each of these times may have confidence level 226 with different values. The time used for hotel room arrival 220 may be the time with the highest level of confidence.)

the analytics performed by an analytic service component executing on the processor that has been trained to create profiles of hotel guests using training data that includes lock audit records and locations of hotel guests; (para. 41 teaches arrival predictor 200 may predict hotel room arrival 220 for guest 222 using calendar information 218 and history of unlocks 228 for hotel room 224 by guest 222. In this illustrative example, history of unlocks 228 is a log of when door lock 204 in door 206 has been unlocked in hotel room 224. This history may include the date and time of when a lock occurred. History of unlocks 228 may be used to identify confidence level 226.  Further, para. 46-47 teaches cognitive system 304 predicts hotel room arrival times 318 with confidence levels 320. In this illustrative example, cognitive system 304 uses natural language processing to extract a meaning from calendar appointments for a guest. For example, cognitive system 304 may use calendar information 308 to identify at least one of, which appointments are in person and which location will these appointments be held; which appointments are remote (such as conference calls) and could be conducted at any location; when is the guest likely to be finished for the day and return to the hotel; where the guest will be returning to the hotel from; or other suitable types of information for use in predicting one or more hotel room arrival times 318. In addition to using calendar information 308 in guest calendar database 310, cognitive system 304 may also use information from other sources. For example, cognitive system 304 may access guest unlock history database 314 to identify the history of unlocks to the hotel room for the guest. Guest unlock history database 314 may be used to look for patterns of when a guest historically unlocks their door. This information may be collected from the current state of the guest, previous stays at the current hotel, previous stays at another hotel, or other sources of information.  The Examiner considers looking for patterns in guest behavior to be an analytic service component executing on the processor that has been trained to create profiles of hotel guests using training data that includes lock audit records and locations.
determining a room service time for the room based at least in part on the profile of the hotel guest; and (para. 52 teaches hotel room arrival times 318 and confidence levels 320 are sent to action generator 306 to perform actions 322. Actions 322 may take a number of different forms. For example, housekeeping can be notified when a user is likely to return to their room, and can therefore prioritize the order of rooms to be cleaned to ensure all rooms are finished before their occupants return. The same applies to performing maintenance before a guest returns. Additionally, hotel rooms need not be heated or cooled when there is a low probability of a hotel room being occupied.)
Boss does not disclose wherein the lock audit records further comprise an identifier of the mobile device that is used to distinguish between accesses by the hotel guest and accesses by hotel employees;  However, Deros para. 74 teaches the in-room IOT module may be configured to remotely control an access feature such as a door lock, where the guest can use the mobile app to configure access preferences, such as sending a unique code in an SMS message, or using tracking to unlock the door when the guest is within a predetermined distance (e.g., ten feet) from the door. After check out, the system can send a different code to the next guest, and yet another code to housekeeping personnel. The system can also provide security alerts advising the guest that someone entered the room such as room housekeeping, maintenance or property management.  Further para. 81 teaches In various embodiments, the system may be configured to monitor the room with a motion sensor in addition to or in lieu of location tracking to determine when the room is vacant and the temperature can be adjusted, fans and television turned off, and lights dimmed. In addition, room occupancy detection and analysis allows the system to ignore incidental or transient occupancy (e.g., by housekeeping or administrative personnel) and to forego turning on the air conditioning when hotel staff are in the room but the guest is absent from the room.  Both Boss and Deros are drawn to hotel management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teaching of Boss to include wherein the lock audit records further comprise an identifier of the mobile device that is used to distinguish between accesses by the hotel guest and accesses by hotel employees as taught by to determine guest patterns to improve guest experiences while reducing energy and resource consumption (see para. 2)

Although Boss teaches using locations where quests are expected to be based upon calendar entries, the references does not disclose actual locations.  However, Deros para. 40 teaches illustrating tracking data for a hotel guest within the boundary of the hotel property. In the illustrated example, the mobile app tracks the guest's movement from a guest room 202 (point 251), to golf course (point 252), to a restaurant 206 (point 253), to a particular one of a plurality of cabanas 211 adjacent a pool 210 (point 254), and back to the room (point 251).  Further para. 21 teaches predictive analytics may be used in conjunction with tracking data. For example, if a guest returns to the guest room at the same time (e.g., 6:00 p.m.) several days in a row, the system may begin pre-cooling the room in anticipation of the guest returning, for example at 5:45 p.m. The system may be configured to fully cool the room when the guest actually enters the geo-fence surrounding the hotel property.  Both Boss and Deros are drawn to hotel management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Boss to include tracking actual locations as taught by to determine real-time guest patterns to improve guest experiences while reducing energy and resource consumption (see para. 2).
Although Boss teaches tracking guest location data, the reference does not explicitly disclose the locations are  received from beacons However, Deros para. 42 teaches FIG. 4 is a schematic diagram illustrating the use of beacons in addition to and/or in lieu of traditional GPS based location services. More particularly, FIG. 4 depicts a hallway 402 including wall mounted beacons or embedded building or infrastructure sensors. Each beacon 404 is configured to send static location information to the mobile app using Bluetooth or similar protocols 406. In this way, even without enabling location services, the mobile app can display the locations of various hotel amenities on the mobile device screen 408. Both Boss and Deros are drawn to hotel management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Boss to include the locations are  received from beacons as taught by Deros track user location even without enabling location services (see para. 42)

Boss does not teach transmitting a notification of the determined room service time to a mobile device of the hotel guest.   However, Dalley Fig. 4 teaches transmitting a determined room service time to a quest.  Both Boss and Dalley are drawn to hotel management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teaching of Boss to include transmitting a notification of the determined room service time to a mobile device of the hotel guest as taught by Dalley to provide an enhanced guest experience by improving communication between the hotel and the guest (see para. 6).
Boss does not teach determining when to service the access control device based at least in part on a frequency of the lock changing state.   However, Coolidge para. 12-13 teaches a mobile device 106 is structured to acquire the status information, setting(s), configuration(s), and/or other data 103 from the offline electronic lock 102 via a wired or wireless connection. The mobile device 106 may use any application or protocol for communicating with an offline electronic lock 102. One example is the Schlage Utility Software (SUS); however, other applications are contemplated.  The mobile device 106 is structured to generate a product data log 104 based on the status information, setting(s), configuration(s), and/or other data 103 acquired from the offline electronic lock 102. FIG. 2 illustrates an exemplary product data log 104, which may include the status information and the settings of the electronic lock 102. For example, the product data log 104 may include one or more of the following information or settings: serial number(s) (e.g., main serial number, reader serial number), model type, motor cycles, cycles since battery change.  Further, para. 29 teaches the remote server 112 may be structured to analyze the information in the database 114 to determine whether any preventative maintenance should be performed on the offline electronic lock 102. For example, based on particular field in the database 114 such as "cycles since battery change" may indicate that the battery in the offline electronic lock 102 should be replaced.   A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  In the instant case Coolidge is particularly relevant to the problem faced by the inventor.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Boss to include determining when to service the access control device based at least in part on a frequency of the lock changing state as taught by Coolidge to communicate with end users proactively (e.g., preventative maintenance) and reactively (e.g., technical support when there is an issue) (see para. 33).

As per Claim 3 Boss teaches the method of claim 1, further comprising receiving, at the processor, data that includes a timestamp of a detected occurrence of the mobile device of the hotel guest proximate to a beacon during the period of stay of the hotel guest, wherein the performing analytics is further based at least in part on the received data. ( Boss para. 35 teaches mobile device 210 establishes communication with hotel door entry system 202. In particular, application 212 running on mobile device 210 may communicate with hotel door entry system 202. As depicted, application 212 may be a mobile application designed specifically to run on mobile device 210.  Further, para. 55 teaches receiver 215 may be in other locations other than in door lock 204. Receiver 215 may be deployed in other locations around the hotel. For example, a user may use a digital hotel key application to gain entrance to the hotel lobby or parking structure. This use presents another opportunity to collect hotel arrival information from a user. This data collection indicates a hotel user is entering the hotel premises and on their way to their hotel room. This information can be used to update predictions of when a user is likely to unlock their door, and subsequently update actions based on that. For example, a user uses their mobile application to enter the hotel parking structure earlier than predicted. Action can be taken, such as turning on the air conditioning in the user's room, before guest arrives at the room.)

As per Claim 6 Boss teaches the method of claim 1, wherein the access control device is communicatively coupled to the processor via a communication interface, and the lock audit records are received directly from the access control device via the communication interface.   (Boss para. 34 teaches arrival predictor 200 is in communication with hotel door entry system 202 which controls door lock 204 for door 206 in hotel 208. In this illustrative example, hotel door entry system 202 may be implemented in at least one of hardware or software in a computer system. Door 206 may be a door to a hotel room, a fitness center, a business center, a meeting room, or some other location in hotel 208.)

As per Claim 8 Boss teaches the method of claim 1, further comprising transmitting a notification directing an employee to perform the room service at the determined room service time.  (para. 52 teaches hotel room arrival times 318 and confidence levels 320 are sent to action generator 306 to perform actions 322. Actions 322 may take a number of different forms. For example, housekeeping can be notified when a user is likely to return to their room, and can therefore prioritize the order of rooms to be cleaned to ensure all rooms are finished before their occupants return. The same applies to performing maintenance before a guest returns. Additionally, hotel rooms need not be heated or cooled when there is a low probability of a hotel room being occupied.)

As per Claim 11 Boss does not teach  the method of claim 1, further comprising receiving, at the processor, data that includes a current location of the hotel guest, wherein the performing analytics is further based at least in part on the received data.  ( Boss para. 35 teaches mobile device 210 establishes communication with hotel door entry system 202. In particular, application 212 running on mobile device 210 may communicate with hotel door entry system 202. As depicted, application 212 may be a mobile application designed specifically to run on mobile device 210.  Further, para. 55 teaches receiver 215 may be in other locations other than in door lock 204. Receiver 215 may be deployed in other locations around the hotel. For example, a user may use a digital hotel key application to gain entrance to the hotel lobby or parking structure. This use presents another opportunity to collect hotel arrival information from a user. This data collection indicates a hotel user is entering the hotel premises and on their way to their hotel room. This information can be used to update predictions of when a user is likely to unlock their door, and subsequently update actions based on that. For example, a user uses their mobile application to enter the hotel parking structure earlier than predicted. Action can be taken, such as turning on the air conditioning in the user's room, before guest arrives at the room.)

Claims 12, 14, 16, 18, 20 recite limitation similar to those recited in claims 1, 3, 6, 8, 11.  Further, Boss teaches a system configured to determining room service times based on lock audit records, the system comprising: a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform the recited operations. (see Boss para. 12)

Claim(s) 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable by Boss US 2018/0218460 A1 in view of Dalley US 2010/0250707 A1 in view Coolidge US 2013/0318519 A1 in view of Deros US 2018/0110093 A1 and in further view of in view of Mintz US 2017/0115018 A1.

As per Claim 2 Boss does not teach the method of claim 1, further comprising receiving, at the processor, data that includes a timestamp of a detected occurrence of the mobile device of the hotel guest in or proximate to an elevator during the period of stay of the hotel guest, wherein the performing analytics is further based at least in part on the received data.  However, Mintz para. 24 teaches the property management system 112 may receive a sequence of physical locations of a guest mobile device measured by the in-room and property sensors that indicate that the guest has left their room, taken the elevator to the lobby and exited the hotel. Depending on other factors, such as time of day, or other recently tracked movements, the property management system 112 may determine that the hotel guest has left the hotel for the day and will not return in the immediate future. The property management system may therefore notify the worker module that the room is available for servicing. Further, para. 50 teaches if the detected locations indicate that the hotel guest is going down in the elevator, the property management system may determine that it is likely that the hotel guest is vacating their room for a significant amount of time, e.g., they are leaving the hotel premises, heading towards the restaurant for a meal, or heading towards the hotel fitness facilities. As another example, if the detected locations indicate that the hotel guest is walking down the corridor towards an ice machine, the property management system may determine that it is unlikely that the hotel is vacating their room for a significant amount of time, and that rather they are simply collecting some ice before returning to their room.  Both Boss and Mintz are drawn to hotel management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicants invention to modify the teaching of Boss to include comprising receiving, at the processor, data that includes a timestamp of a detected occurrence of the mobile device of the hotel guest in or proximate to an elevator during the period of stay of the hotel guest, wherein the performing analytics is further based at least in part on the received data as taught by Mintz to use additional information to generate a more accurate prediction of a guests schedule (as suggested by Mints para. 24)

Claim 13 recites limitation similar to those recited in claim 2 and are rejected for similar reasons.  Further, Boss teaches a system configured to determining room service times based on lock audit records, the system comprising: a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform the recited operations. (see Boss para. 12)

Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable by Boss US 2018/0218460 A1 in view of Dalley US 2010/0250707 A1 in view Coolidge US 2013/0318519 A1 in view of Deros US 2018/0110093 A1 as applied to Claims 1, 12 in view of Korecki US 2009/0193217 A1.

As per Claim 4 Boss does not teach  the method of claim 1, further comprising receiving, at the processor, data that includes a detected occurrence of lights in the room being turned on or off during the period of stay of the hotel guest, wherein the performing analytics is further based at least in part on the received data.  However, Korecki para. 93 teaches the system 100 further includes an evaluation processor 122 and contextualization processor 124. The evaluation processor 122 is coupled with the receiver and operative to evaluate at least a portion of the received portion of determined probable utilization states to determine a number of occupants occupying at least a portion of the physical space, i.e. the evaluation processor 122 determines whether an occupant is substantially likely to have caused the movement based on which the associated probable utilization state was determined. In one embodiment, the evaluation processor 122 is further operative to determine the remaining, e.g. missing, probable utilization states which were not received based on the first period of time, i.e. the evaluation processor 122, having knowledge of the reporting interval, may determine which data is missing and, for example, reconstruct the missing data, such as by extrapolation to determine a number of occupants indicated thereby. In an alternative embodiment, the evaluation processor 122 may combine the received data from multiple motes 102 and/or receive additional inputs, such as the status of the lights in the room, historical security badge reports, motion detector reports or other data which may substantially confirm that the probable utilizations states are in fact indicative of an occupant as opposed to a false positive. Both Boss and Korecki are drawn to occupancy analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicants invention to modify the teaching of Boss to include comprising receiving, at the processor, data that includes a detected occurrence of lights in the room being turned on or off during the period of stay of the hotel guest, wherein the performing analytics is further based at least in part on the received data as taught by Korecki to use additional information such as light status to generate a more accurate prediction of a guests schedule (as suggested by Korecki para. 93).

Claim 15 recite limitations similar to those recited in claim 4.  Further, Boss teaches 
a system configured to determining room service times based on lock audit records, the system comprising: a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform the recited operations. (see Boss para. 12)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable by Boss US 2018/0218460 A1 in view of Dalley US 2010/0250707 A1 in view Coolidge US 2013/0318519 A1 in view of Deros US 2018/0110093 A1 in view of Korecki US 2009/0193217 A1 as applied to Claim 4 and in further view of Tran US 2013/0024029 A1.

As per Claim 5 Boss does not teach the method of claim 4, wherein a service charge is calculated for the hotel guest based at least in part on an amount of time during the period of stay that the lights in the room were turned on, the amount of time determined based at least in part on the received data.   However, Tran para. 5 teaches a system to control energy consumption in a building having a plurality of rooms.  Further, para. 16 teaches the system provides wireless metering capability measurable to each device or appliance. Additionally, real-time electricity pricing information is used to optimize cost. The system links devices starting with the utility meter and reaches thermostats, household appliances, HVAC, pool pumps, water heaters, lighting systems and other household or building systems that are part of the home area network (HAN). The system provides a standards based approach to energy efficiency programs such as demand response, time-of-use pricing programs, energy monitoring, pay-as-you-use and net metering programs, enabling home owners use of distributed generation products like solar panels. These new energy management capabilities directly impact consumers and businesses as utilities grapple with meeting growing power demand while reducing the threat of rolling blackouts during peak usage periods. With the system, users can: view and react to energy consumption every day; track and adjust energy consumption; plan, budget and pre-pay their utilities bills; save energy and money based on price fluctuations; enhance conservation by using less energy during peak demands; and help the environment by helping consumers reduce greenhouse gas emissions through less energy usage.  Both Boss and Tran are drawn to building management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicants invention to modify the teachings of Boss to include wherein a service charge is calculated for the hotel guest based at least in part on an amount of time during the period of stay that the lights in the room were turned on, the amount of time determined based at least in part on the received data as taught by Tran to encourage the use of less energy as users are more aware of consumption (see para. 16).

Claim(s) 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Boss US 2018/0218460 A1 in view of Dalley US 2010/0250707 A1 in view Coolidge US 2013/0318519 A1 in view of Deros US 2018/0110093 A1 as applied to Claims 1, 12 and in further view of Magnusson US 2008/0162676 A1.

As per Claim 10 Boss does not teach the method of claim 1, further comprising: receiving, at the processor, second lock audit data for a second access control device that controls access to an automated guest service device; and determining when to service the automated guest service device based at least in part on the second lock audit data.   However, Magnusson para. 18 teaches a user, such as a restaurant or other suitable users, may register with a computer 50 for the service by entering the Internet 52 to contact a website 54 of the service provider. The user may log in for registration 53 at a website 54. The user may enter a code or serial number 56 that is printed on the locks to gain access to serial numbers of the locks 18, user information 58 and accounts 60 to receive payments from the various locks. Of course, the code sent could be any suitable number. The user may also gain access to status information 62 and statistical information 64. The statistical information may show which product or toilet that is mostly or the least used. If, for example, a vending machine has run out of a product, the lock may be programmed to send a code back to the service provider that indicates that there is time to refill or recharge batteries. The service provider may offer the service of refilling or taking care of whatever needs to be done. Both Boss and Magnusson are drawn to monitoring locks.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings Boss to include receiving, at the processor, second lock audit data for a second access control device that controls access to an automated guest service device; and determining when to service the automated guest service device based at least in part on the second lock audit data as taught by Magnusson to more easily determine maintenance requirements (see para. 18).

As per Claim 19 Boss does not teach the method of claim 1, further comprising: receiving, at the processor, second lock audit data for a second access control device that controls access to an automated guest service device.   However, Magnusson para. 18 teaches a user, such as a restaurant or other suitable users, may register with a computer 50 for the service by entering the Internet 52 to contact a website 54 of the service provider. The user may log in for registration 53 at a website 54. The user may enter a code or serial number 56 that is printed on the locks to gain access to serial numbers of the locks 18, user information 58 and accounts 60 to receive payments from the various locks. Of course, the code sent could be any suitable number. The user may also gain access to status information 62 and statistical information 64. The statistical information may show which product or toilet that is mostly or the least used. If, for example, a vending machine has run out of a product, the lock may be programmed to send a code back to the service provider that indicates that there is time to refill or recharge batteries. The service provider may offer the service of refilling or taking care of whatever needs to be done. Both Boss and Magnusson are drawn to monitoring locks.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings Boss to include receiving, at the processor, second lock audit data for a second access control device that controls access to an automated guest service device as taught by Magnusson to more easily determine maintenance requirements (see para. 18).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683